Citation Nr: 1434029	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, including as secondary to service-connected degenerative joint disease of the lumbar spine and/or right hip.

2.  Entitlement to service connection for muscle wasting, atrophy and weakness, including as secondary to the service-connected degenerative joint disease of the lumbar spine and/or right hip.

3.  Entitlement to service connection for altered gait, including as secondary to the service-connected degenerative joint disease of the lumbar spine and/or right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1964 to August 1965.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in support of these claims during a videoconference hearing in May 2010 before a Veterans Law Judge (VLJ) of the Board that since has retired.

That VLJ remanded these claims in June 2010 and November 2011 for further development, which since has been completed, in turn allowing the Board to decide these claims.

The Veteran also, as required, was offered the opportunity to have another hearing before a different VLJ that would ultimately decide his appeal of these claims.  But the Veteran elected not to have an additional hearing.



FINDINGS OF FACT

1.  The Veteran's bilateral knee disorder is unrelated to his military service, including to the service-connected degenerative joint disease of his lumbar spine and right hip.

2.  He did not have arthritis in his knees to a compensable degree within a year of his discharge from service.

3.  It is just as likely as not, however, that the muscle wasting and atrophy also being claimed are the result of the service-connected degenerative joint disease of his lumbar spine.

4.  But he does not have a disability manifested by an altered gait and/or weakness that is independent of the degenerative joint disease of his lumbar spine.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not directly incurred in or aggravated by his service, may not be presumed to have been incurred during his service, and is not secondarily related - meaning proximately due to, the result of, or aggravated by the service-connected degenerative joint disease of his lumbar spine and/or right hip.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014). 

2.  But resolving all reasonable doubt in his favor, the muscle wasting and atrophy are proximately due to the service-connected degenerative joint disease of his lumbar spine.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014). 


3.  A disability manifested by an altered gait and/or weakness, however, independent of the degenerative joint disease of his lumbar spine, was not incurred in or aggravated by his service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (these notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; but also the "downstream" (4) degree of disability; and (5) effective date of the disability).

VA is also required to assist a claimant in obtaining evidence necessary to substantiate and complete a claim, unless there is no reasonable possibility the assistance would help to substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  


In this case, VA satisfied both of these obligations.  The Veteran initially asserted otherwise.  Specifically, during his May 2010 hearing, he testified that a VA examination he had undergone in December 2007 was inadequate.  VA thus afforded him additional examinations following the hearing, the adequacy of which he has not challenged.  Since then, he has not asserted that VA failed to satisfy its duties to notify and assist, much less that any such failure was unduly prejudicial - meaning outcome determinative of any of the claims at issue in this appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Therefore, no further notice or assistance is required.

In deciding these claims for service connection, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he has submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to these claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is claiming entitlement to service connection for a bilateral (i.e., left and right) knee disorder, muscle wasting, atrophy, weakness and an altered gait on a secondary basis, as related to his service-connected low back disability.  According to written statements he and his representative have submitted during the course of this appeal, including in February 2008 and October 2011, and his May 2010 hearing testimony, the Veteran's leg problems stem from his back as well as other sources.  Allegedly, he is confined to a wheelchair due to his back condition and that confinement has resulted in atrophied muscles.  He asserts that a VA physician he sees at a Tulsa clinic confirmed this fact, told him that his back condition is causing his abnormal gait, and recommended that he use a scooter, a recommendation he has followed for the last two and a half years.  He claims that the evidence is at least evenly balanced for and against his claims, warranting the application of the benefit-of-the-doubt rule.  38 C.F.R. § 3.102.

Considering these assertions in conjunction with all other pertinent evidence in the claims file and applicable law and regulations, the Board finds that, although there is conflicting evidence of record regarding the etiology of the claimed disorders, the preponderance of this evidence is against grants of service connection for the bilateral knee disorder, abnormal gait and weakness.  First, a bilateral knee disorder, including arthritis, is unrelated to the Veteran's military service and service-connected degenerative joint disease of the lumbar spine and right hip and the arthritis did not manifest to a compensable degree within a year of his discharge from active service.  Second, despite there being evidence of record relating an abnormal gait and weakness to his nonservice-connected diabetes, the RO has already considered these symptoms as part of the service-connected degenerative joint disease of his lumbar spine and these symptoms are contemplated in the evaluation assigned that disability.  See rating decisions dated in March 2007 and September 2009.  The Veteran does not have a disability manifested by an altered gait and/or weakness that is independent of the degenerative joint disease. 

The Board also finds that the evidence supports a grant of service connection for muscle wasting and atrophy as part of the Veteran's service-connected degenerative joint disease of the lumbar spine.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

With regard to arthritis, a disease considered chronic, service connection may be presumed if it manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

During service in December 1964, the Veteran reported pain in his toes after three hours of exposure to cold temperatures while on guard duty.  An examiner noted no abnormalities.  The Veteran returned the next day reporting that he continued to have stinging in the toes of his right foot.  An examiner noted possible frostbite.  In February 1965, the Veteran injured his back, reported back pain and indicated that he felt like both of his legs were asleep.  He also reported he had previously injured his back when he was involved in a motorcycle accident.  On separation examination, an examiner noted normal clinical evaluations of the Veteran's spine and lower extremities.  

In 1976, approximately a decade after leaving military service, the Veteran began expressing back complaints and x-rays revealed that he had a congenital abnormality of the spine, namely, the absence of the spinous process at S1.  By the time of discovery, this abnormality had resulted in a slight loss of the lordotic curve and muscle spasms.  The Veteran walked in a markedly erect position with his left iliac crests higher on the right and compensatory grouping of the right shoulder.  Based on these findings, a VA examiner diagnosed glutei tendinitis at the right hip attachment.  


The RO granted the Veteran service connection for a lumbosacral strain with glutei tendinitis at the right hip attachment by rating decision dated April 1976 (grant remains in effect).  Later in the year, during a November 1976 VA examination, the VA examiner noted compensatory scoliosis most likely secondary to a shortening of the Veteran's right lower extremity.  

In June 1977, the Veteran reported numbness in both legs and a painful left knee.  He indicated that he had been involved in a motorcycle accident in March 1976, during which he twisted his left knee.  He had a slow, but normal gait, no atrophy of the leg muscles and a mildly positive straight leg raising, indicative of compressed or irritated nerve roots.  Structural x-rays and leg measurements revealed an anatomically long left lower leg, findings necessitating physical therapy.  Thereafter, the Veteran received treatment for back complaints, primarily pain and muscle spasm, found to be due to the Veteran's structural abnormalities.  By August 1977, the symptoms associated with these abnormalities had progressed.  On VA examination, the Veteran had a complete loss of lumbar curve, an almost straight, rigid-type spine and arthritic changes of the hip, but walked with a normal gait, had no radiation of pain to the hips and had no knee restrictions or abnormalities on 
x-rays.   

In 1991, the Veteran sought treatment for right knee swelling and reported that his back hurt all of the time.  In March 1992, he injured his right knee in a dirt bike accident.  He injured his right ankle in May 1998 when he slipped on rocks.  

In 2003, the Veteran saw a private doctor for painful, burning feet and was diagnosed with diabetes mellitus.  The Veteran then developed neuropathy, which doctors reportedly attributed to the diabetes or his back injury.  In June 2003, the Veteran indicated that, despite being compliant with his medication, the neuropathy was worsening to such an extent he could barely walk or stand on his feet.  His doctor increased the dosage of the medication and discussed diabetic surgery.  In November 2003, a doctor noted that the medication the Veteran was using for his neuropathy may have been contributing to his ataxic gait.  In February 2004, as recommended, the Veteran underwent neurolysis of various nerves and a tarsal tunnel release due to painful, diabetes-related neuritis involving the common peroneal, medial and lateral plantar, medial calcaneal and deep peroneal nerves, right lower extremity, and tarsal tunnel syndrome of the tibial nerve.  The surgery was unsuccessful, however, and thereafter, the Veteran continued to complain of burning pain, numbness and a lack of sensation in the feet.  In late 2004, doctors described this pain as severe, rendering the Veteran totally and permanently disabled.

Since 2006, VA doctors have diagnosed painful diabetic neuropathy in the lower extremities, affecting both legs and feet.  In February 2006, one noted that the Veteran had an abnormal gait - antalgic gait pattern - and was using a cane.  Another diagnosed diabetic peripheral neuropathy and chronic low back pain and ordered the Veteran a four-wheel scooter.  In October 2006, the Veteran indicated that he was using a wheelchair and doctors prescribed him diabetic shoes.  In December 2006, his private doctor noted that the scooter did not meet the Veteran's needs (too bulky for his home) and that he wanted a motorized wheelchair.   

A VA examiner confirmed that the Veteran had an abnormal gait (limps, requiring a cane) during a VA spine examination conducted in January 2007.  Neurological testing revealed unrelated diabetic neuropathy manifested by numbness and tingling in both little toes and diminished ankle jerks.

In March 2007, the Veteran presented to a VA outpatient clinic reporting, in pertinent part, chronic back pain and bilateral knee arthritis, and questioned whether his altered gait had caused his back problems, muscle atrophy and bilateral leg weakness.  He explained that he was trying to get a 100 percent service-connected disability.  A future evaluation was scheduled.  

In April 2007, he reported radiating back pain into the little toes, smaller, weaker, easily fatigued legs, severe pain on activity, burning pain in the balls of his feet, toes, arches and posterior legs and thighs.  He also reported that, in addition to his back pain, he had bilateral knee pain.  Following the Veteran's report in this regard, the treatment provider commented that he was sure the knee pain was aggravated by the back pain.  He explained that an altered gait from back pain could aggravate the knees, an altered gait from knee pain could aggravate the back, and that an inability to exercise due to back pain would further complicate knee pain and contribute to muscle atrophy.  In the impression section of the report, the provider noted back pain from lumbar disc disease with an increase of pain radiating down the legs and peripheral neuropathy and noted that there were different treatments for the different types of pain (burning and radiating) the Veteran was experiencing.  

In July 2007, a treatment provider noted pain and weakness secondary to lumbar disc disease and muscular atrophy secondary to nerve compression from the disc disease.  

During VA examinations conducted in December 2007 and May 2008, an examiner confirmed an abnormal gait, a loss of muscle substance (atrophy of both thighs, especially superiorly to the knees), muscle weakness, nerve damage in the lower extremities from diabetes, evidence of radiating back pain and muscle spasm and degenerative joint disease of the right hip.  The examiner noted that the Veteran required a cane and a scooter because of weakness.  He related the muscle wasting, atrophy and leg weakness to diabetic amyotrophy and peripheral neuropathy, bilateral lower extremities.  He indicated that the bilateral knee disability - degenerative joint disease - was not due to the back condition, but rather, due to diabetic nerve disease with thigh weakness.  He explained that the knees are at risk when there is proximal muscle weakness.  

X-rays of the knees conducted in November 2007 revealed degenerative joint disease of both knees.  

In July 2010, after multiple years of scooter and wheelchair use, the Veteran reported that his knees had really been bothering him for the last year and he had no muscle tone and less strength.  The treatment provider diagnosed back pain with leg weakness from a service injury.  He noted that the back was as likely as not aggravating the knees and the legs were weak from the aggravation.  

During a VA examination conducted in July 2010 and in addendum opinions submitted in December 2011 and October 2012, a VA examiner ruled out a relationship between the claimed conditions at issue in this appeal and the Veteran's service-connected degenerative joint disease of the lumber spine and right hip.  

First, he questioned the existence of the claimed disabilities.  He then questioned the credibility of the Veteran by pointing out evidence in the claims file, which shows that, with distraction, the Veteran was able to ambulate without difficulty.  He indicated that there was no medical evidence to correlate with the Veteran's subjective complaints.  

After noting that the Veteran had no gait abnormality (with distraction, Veteran's gait was essentially normal), knee arthritis (questioned the 2007 x-rays showing arthritis, indicating that such arthritis would have remained stable or progressed by 2010, when x-rays showed no knee arthritis) muscle wasting and/or atrophy (testing showed normal muscle tone), or radicular pain (not supported by objective evidence), he assumed the existence of these conditions and found them less likely than not the result of, or permanently aggravated by, the minimal degenerative joint disease of the spine and right hip and degenerative disc disease of the spine.  He attributed the conditions to the Veteran's vocation as a machinist and mechanic, the normal aging process and/or the deconditioning caused by the use of the power scooter (characterized Veteran as immobile from scooter), for which he found no indication.  

He based his conclusions on the following facts: (1) Ambulation is a lower extremity function, not a lumbar function; (2) The Veteran stood erect, did not place abnormal stress on his hips and had normal hip flexion and extension and no hip involvement; (3) Back conditions do not aggravate knee conditions absent significant hip conditions, not found in the Veteran (x-rays showed very minimal degenerative joint disease of the hips); (4) The Veteran has minimal degenerative joint disease of the lower lumbar spine and degenerative disc disease; (5) The record shows peripheral nerve entrapment anatomically unrelated to lumbar disc disease; (6) The Veteran has neuropathy treated by an endocrinologist with normal nerve function above the MPJs, which indicates distal not proximal nerve disease; (7) Minimal degenerative joint disease of the lumbar spine and degenerative disc disease of the lumbar spine do not cause ambulation deficits and would not result in a gait abnormality; (8) Degenerative disc disease is a common finding in the normal population, is a normal process of aging, is generally asymptomatic, treated with activity; (9) Inactivity, as is seen when one uses a power scooter, is detrimental; (10) A gait abnormality related to the back would initially present as a hip condition; (11) The Veteran's description of leg pain is more consistent with musculoskeletal lower extremity pain and/or postoperative entrapment pain and/or diabetic peripheral neuropathy; and (12) He required operative intervention for lower extremity distal nerve entrapment and there is no evidence of such entrapment from a back condition.  

In support of his conclusions, the examiner cited to numerous articles discussing the prevalence of back pain in the United States, the nature of lumbar disk herniations, which can lead to sciatica, the causes of chronic low back pain, and common conditions leading to degenerative changes in the spine.    

A.  Bilateral Knee Disorder

There is some dispute in the record as to whether the Veteran actually has a bilateral knee disorder.  However, because a VA examiner confirmed degenerative joint disease of the knees in 2007, which was during the course of this appeal, the Board accepts that such is the case.  The question is whether this knee disorder is related to the Veteran's service-connected low back disorder, as alleged, or otherwise to his active service.  The evidence in this case fails to establish this nexus - the third element of a successful claim for service connection.  

There is no competent and credible evidence relating the knee disorder to the Veteran's active service or indicating that the arthritis manifested within a year of the Veteran's discharge from service.  The Veteran first mentioned his left knee in 1977, over a decade after his period of active service.  He indicated that he had injured/twisted it in March 1976 in a motorcycle accident.  He first mentioned his right knee in 1991, two and a half decades after his period of active service.  He complained of swelling and, in March 1992, reported a right knee injury secondary to a dirt bike accident.  At the time of treatment visits for the knee complaints, no doctor discussed the knee symptoms in conjunction with the Veteran's service.  Eight years after the post-service knee injuries, during a VA examination conducted in December 2007, a VA examiner diagnosed degenerative joint disease of the knees.  He based this finding on x-rays showing degenerative arthritic changes.  

The Veteran does not assert that there is a direct relationship between his bilateral knee disorder and service or that his knee arthritis initially manifested prior to 2007.  

Although there is competent and credible evidence supporting the Veteran's assertion that his service-connected low back disorder is related to his bilateral knee disorder, that evidence is less probative than evidence indicating otherwise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (Board must assess probative value of all evidence submitted, including lay and medical); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (Board must first determine whether the evidence is competent); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (once evidence is determined to be competent, Board must determine whether it is credible); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (three-step process ends with an assessment of the probative value and weight of the evidence in light of the entire record).  

Following the Veteran's diabetes diagnosis in the early 2000s, multiple medical professionals discussed the etiology of the Veteran's bilateral knee disorder, including an April 2007 treatment provider and two VA examiners (2007/2008 and 2010-2012).  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (Board must assess the credibility and weight to be attached to medical opinions); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence); Wray v. Brown, 7 Vet. App. 488 (1995) (Board may favor one over another provided each opinion includes adequate statements of reasons or bases). 

The Board assigns no evidentiary weight to the discussions of the April 2007 treatment provider and 2007/2008 VA examiner.  The treatment provider commented favorably, indicating that he was sure the Veteran's knee pain was aggravated by his back pain, but provided no Veteran-specific rationale for this comment.  He indicated that an altered gait from back pain could aggravate the Veteran's knees, an altered gait from knee pain could aggravated his back, and his inability to exercise due to back pain would further complicate his knee pain and contribute to muscle atrophy.  Even more importantly, the treatment provider did not discuss or even consider the role the Veteran's diabetes, associated nerve damage and use of a scooter/wheelchair played in the development or aggravation of the knee problems.  Finally, his comments were not based on a review of the claims file.  

The 2007/2008 VA examiner commented unfavorably, finding the bilateral knee disability caused by diabetic nerve disease with thigh weakness, rather than the back condition.  He explained that the knees are at risk when there is proximal muscle weakness.  
Similarly to the April 2007 treatment provider's opinion, this opinion is not based on a review of the claims file or supported by rationale.  

The Board assigns the greatest evidentiary weight to the 2010-2012 VA examiner, who commented unfavorably and attributed the bilateral knee disorder to the Veteran's vocation as a machinist and mechanic, the normal aging process and/or the deconditioning caused by the use of the power scooter.  His opinion is based on a review of the claims file and consideration of the Veteran's back disorder and diabetes and supported by significant rationale.  

The Veteran's assertions are thus the only evidence remaining that provides the necessary nexus in this case.  The Veteran is competent to report when his knee pain began to manifest as pain is a lay-observable symptom.  Without medical training, however, he is not competent to relate a knee disorder to his service-connected back disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d at 1336; Barr v. Nicholson, 21 Vet. App. at 308; Davidson v. Shinseki, 581 F.3d at 1313.  

The evidence in this case is not in relative equipoise; instead, the preponderance of the evidence is unfavorable, so the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Muscle Wasting & Atrophy 

In 2006, the same year of the Veteran's diabetes diagnosis, the Veteran began complaining of worsening pain in the lower extremities, which doctors attributed to the Veteran's service-connected back disability and diabetes.  Due to this pain and numbness, the Veteran expressed interest in getting a scooter.  Later that year, a doctor ordered the Veteran a four-wheel scooter based on diagnoses of diabetic peripheral neuropathy and chronic low back pain.  For years, the Veteran used this scooter and then a wheelchair, resulting in muscle wasting and atrophy.  

Some, arguably most, of the evidence suggests that the pain and numbness associated with the diabetes, alone, prompted the Veteran's need for a scooter.  However, the remainder of the evidence shows that the back pain also played a role in this need, thus contributing to the development of the muscle wasting and atrophy.  Medical evidence dated in service and the 1970s, when a doctor first discovered the Veteran's congenital spinal abnormality, shows that the Veteran had pain and numbness in his feet and legs for decades before he was diagnosed with diabetes.  There is simply no way to distinguish which pain - the radiating associated with the back or the burning associated with the diabetes - prompted the doctor to order the scooter, an aid that caused the Veteran to develop the claimed conditions.  

The evidence is in relative equipoise regarding whether muscle wasting and atrophy are related not only to the Veteran's nonservice-connected diabetes, but also to his service-connected degenerative joint disease of the lumbar spine.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that muscle wasting and atrophy are proximately due to, or part of, the service-connected degenerative joint disease of the lumbar spine.  

C.  Weakness & Altered Gait

Over the years doctors have offered conflicting opinions regarding the etiology of the conditions at issue in this appeal.  Some attributed them to the Veteran's service-connected low back disability, some to his no service-connected diabetes, others to both.  

In April 2007, one doctor specifically indicated that the Veteran was experiencing two types of pain in his lower extremities, including radiating pain from the back and burning pain, always discussed in conjunction with the Veteran's diabetes.  It is pain, unspecified, that prompted the Veteran to seek, and a doctor to recommend, the use of a scooter and wheelchair.  The RO considered some of this pain, that which was radiating in nature, as a symptom of the Veteran's service-connected low back and right hip disabilities, and contemplated that symptom in the evaluations assigned those disabilities.  The RO also considered the Veteran's weakness, more often than not noted to be due to the use of the scooter, and abnormal gait as symptoms of the Veteran's service-connected low back disability and contemplated these symptoms in the evaluation assigned that disability.  See rating decisions dated in March 2007 and September 2009.  


The evidence indicates the diabetes plays a predominant role in the Veteran's abnormal gait and weakness.  However, the RO decided this question in a manner more favorable to the Veteran by considering these conditions part of his service-connected low back disability.  There is certainly no evidence of record to suggest that the Veteran has a disability other than nonservice-connected diabetes and independent of the degenerative joint disease of his lumbar spine, which is manifested by an altered gait and/or weakness.  The Board thus concludes that such a disability was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 


ORDER

Service connection for a bilateral knee disorder, including as secondary to service-connected degenerative joint disease of the lumbar spine and/or right hip, is denied.

But service connection for muscle wasting and atrophy secondary to, or as part of, the service-connected degenerative joint disease of the lumbar spine is granted.

However, service connection for a disability manifested by an altered gait and/or weakness, independent of the degenerative joint disease of the lumbar spine, is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


